Citation Nr: 9926946	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-47 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of right 
foot os calcis fracture, currently evaluated 20 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1956 to 
January 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Regional Office (RO) April 1998 rating decision 
which denied a rating in excess of 20 percent for the 
service-connected residuals of right foot os calcis fracture.  
In August 1998, the case was remanded to the RO for 
additional development of the evidence.  

Also on appeal to the Board in August 1998 was the veteran's 
claim of total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board deferred adjudication of that claim in August 1998, 
pending additional development of the evidence.  A review of 
the post-August 1998 remand record reveals that the RO 
granted a TDIU by March 1999 rating decision, effective June 
19, 1997, the date of receipt of the veteran's claim.  The 
March 1999 favorable action by the RO as to the TDIU claim is 
a full grant of the benefit sought pursuant to Grantham v. 
Brown, 14 F.3d 1156 (Fed. Cir. 1997).

By March 1999 rating decision, the RO granted service 
connection for a right foot disability consisting of subtalar 
arthrosis, assigning it the maximum available schedular 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5279 (anterior metatarsalgia).  The RO determined that 
clinical manifestation and impairment associated with that 
right foot disability warranted assignment of a rating 
separate from the service-connected residuals of right foot 
os calcis fracture consistent with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  As he has not challenged the adequacy of 
the rating assigned his service-connected right foot subtalar 
arthrosis, that issue is not now in appellate status.  Thus, 
this appeal is limited to disability arising out of the 
service-connected right foot os calcis fracture residuals and 
does not include impairment from right foot subtalar 
arthrosis.


FINDING OF FACT

The service-connected residuals of right foot os calcis 
fracture are manifested by pain, discomfort, difficulty 
walking, and inability to stand or walk on uneven surfaces; 
it is associated with near-complete fusion of the ankle at 0 
degrees dorsiflexion; eversion and inversion are each less 
than 5 degrees.

CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for residuals 
of right foot os calcis fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5270 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected right foot os calcis fracture residuals has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the claim.  The Board is satisfied that the duty to assist 
has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of right foot 
os calcis fracture was granted by RO rating decision in 
September 1975, and a zero percent rating was assigned.  That 
decision was based on the veteran's service medical records 
showing that he sustained a fracture of the right calcaneus 
in April 1960, requiring surgical and extensive medical 
treatment.  

An August 1993 medical evaluation report from Northern 
Rockies Orthopedic Specialists reveals that the veteran 
experienced gradually increasing right foot pain, beginning 
to interfere with his ability to walk or stand on uneven 
surfaces and stand on firm surfaces such as concrete; the 
range of motion of the right ankle was impaired, and he 
noticed an increased bony prominence over the lateral aspect 
of the right ankle.  On examination, the right heel was 
widened; the range of motion was reduced and associated with 
pain and tenderness, but there was no obvious peroneal tendon 
entrapment.  X-ray study of the right ankle revealed spurring 
and narrowing of the calcaneal cuboid joint; the old fracture 
was healed with some lateral bony prominence.  The pertinent 
diagnosis was calcaneal cuboid arthrosis.  

An October 1993 supplemental report confirmed the findings 
recorded on examination in August 1993 with regard to the 
veteran's right ankle disability.  

September and October 1993 functional capacity and vocational 
evaluation reports from the WORC Center Community 
Rehabilitation reveal that the range of motion of the 
veteran's right ankle was reduced, interfering with his 
ability to walk on uneven surfaces, that he was able to walk 
a distance of up to a mile without distress, and that he was 
unable to perform activities requiring frequent kneeling, 
crawling, or standing.  

A December 1993 disability determination notice from the 
Social Security Administration (SSA) (including private 
medical records from August 1993 and September 1993) reveals 
that the veteran was found disabled by the SSA effective from 
February 1993 due to osteoarthritis.

On VA orthopedic examination in September 1995, the veteran 
indicated that he experienced right ankle pain since his in-
service calcaneal fracture, gradually increasing in severity 
over the years, noting that he was able to walk a distance of 
up to a mile if he pushed it.  On examination, there was 
evidence of tenderness, swelling, hypertrophy and arthrosis 
involving the fibular condyle, and lateral calcaneal 
prominence with a sticking toward the lateral side of the 
foot; the range of motion of the right ankle was reduced and 
he walked with the foot deviated outward at 45 degrees.  X-
ray study of the right calcaneus revealed no bony abnormality 
but a probable bone-island was noted within the right distal 
fibula.  Right calcaneal arthritis, markedly decreased range 
of motion and function of the right ankle, and lateral 
deviation of the right ankle at 45 degrees were diagnosed.  

Based on the above evidence, the evaluation of the veteran's 
service-connected residuals of right foot os calcis fracture 
was increased from 0 to 20 percent by RO rating decision in 
March 1996.

In July 1996, J. Beighle, D.P.M., reported that the veteran's 
right ankle disability was manifested by X-ray evidence of 
disarrangement of the calcaneus bone (indicative of injury 
from an old fracture).  His right lower extremity was 
reportedly shortened by about 2 centimeters due to shortened 
right tibia or combination of shortened right tibia and 
calcaneal fracture.  

VA outpatient treatment records from April to July 1996 
reveal no treatment of the service-connected right ankle 
disability.

A July 1996 private X-ray study report reveals, in pertinent 
part, post traumatic deformity of the right calcaneus, 
calcaneal cuboid joint arthrosis, and calcaneus and cuboid 
bone hypertrophy.

In August 1996, J. Frechette, M.D., stated that the veteran 
had a vertical right heel with 0 degrees dorsiflexion and 30 
degrees plantar flexion, but there was no evidence of any 
particular widening of the right calcaneus or shortening of 
the heel-length.  X-ray study of the right ankle revealed 
some mild coarsening of the tuberculation of the calcaneus 
but no real deformity, a narrowing of the talonavicular 
joint, and narrowing of the anterior third of the tibiotalar 
joint.  The examiner indicated that he did not find any leg-
length discrepancy.

In November 1996, M. Coward, M.D., revealed that the veteran 
experienced right ankle pain and discomfort on weight-
bearing.  The diagnosis was status post right ankle fracture.  

At a December 1996 RO hearing, the veteran and his spouse 
testified that he walked with an altered gait and experienced 
difficulty performing activities such as walking, standing, 
and driving a car.

A January 1997 medical examination report from the Helena 
Orthopedic Clinic reveals that the veteran's gait was only 
slightly abnormal; he was able to heel- and toe-walk without 
evidence of weakness or significant irritability.  On 
examination, post traumatic arthritis involving the right 
ankle was diagnosed.  

On VA orthopedic examination in July 1997, the veteran 
indicated that he experienced gradually increasing impairment 
of the range of motion, pain, and stiffness involving the 
right ankle, noting that he was able to walk only through a 
super-market (at which time he experienced increased pain 
necessitating rest).  On examination, the range of motion of 
the right ankle was reduced (flexion was 0 degrees) and 
associated with mild pain, and he was unable to squat or 
stand on his toes due to pain.  Increasing disability of the 
right foot with increasing pain and decreasing range of 
motion since prior rating was diagnosed.

On VA fee-basis orthopedic examination in February 1999, 
including the examiner's review of the claims file, the 
veteran indicated that he continued to experience right foot 
pain and was unable to walk or stand on uneven surfaces and 
walk or stand for prolonged periods of time.  On examination, 
his gait was visibly antalgic (he was favoring the right 
lower extremity); his right ankle was "nearly fused;" 
dorsiflexion was measured at 0 degrees with 12 degrees of 
plantar flexion; inversion and eversion were each less than 5 
degrees; lateral malleolus was tender, but there was no 
evidence of soft tissue swelling, erythema, induration, or 
trophic changes.  The examiner indicated that the veteran's 
in-service right foot injury resulted in ankylosis of the 
right ankle (the ankle was nearly completely fused and had 
very limited inversion and eversion ability); he had 
significant functional impairment with inability to stand and 
walk without significant pain.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups. 

The veteran's service-connected residuals of right foot os 
calcis fracture are currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, limitation of motion of ankle, 
and a maximum schedular rating of 20 percent is assigned 
under that code, consistent with evidence of marked 
limitation of motion.  

Based on the entire record, the Board finds that a 40 percent 
rating for the veteran's service-connected residuals of right 
foot os calcis fracture is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The evidence reveals that he sustained 
a fracture of the right calcaneus in service which resulted 
in chronic disability and gradually increasing functional 
impairment.  On most recent orthopedic examination in 
February 1999, the examiner indicated that the right ankle 
was ankylosed at 0 degrees dorsiflexion, that it was nearly 
completely fused, and that inversion and eversion ability was 
"very limited" (less than 5 degrees).  Thus, such 
disability is clearly most appropriately rated under 
Diagnostic Code 5270.  

Diagnostic Code 5270 provides that ankle ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees, will be assigned a 30 percent rating.  If 
the ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, inversion, or eversion deformity, a maximum 
schedular rating of 40 percent will be assigned.

In this case, while the evidence reveals that the veteran's 
right ankle is ankylosed at 0 degrees dorsiflexion 
(warranting a 30 percent rating under Code 5270), it is 
apparent that inversion and eversion are each less than 5 
degrees (consisting of significant limitation as discussed on 
examination in February 1999).  The residuals of right foot 
os calcis fracture are productive of severe functional 
impairment, making it difficult for the veteran to walk or 
stand for prolonged periods of time, and rendering him unable 
to walk or stand on uneven surfaces; while he is shown to 
have been able to walk a distance of up to a mile without 
difficulty in the past, he now appears to experience 
difficulty walking even very short distances.  He experiences 
right ankle pain and discomfort when engaging in physical 
activity.  Resolving the benefit of the doubt in the 
veteran's favor, and based on consideration of both 
subjective complaints of pain and objective evidence of right 
ankle disability, the Board believes that the severity of his 
service-connected residuals of right foot os calcis fracture 
more nearly meets the criteria for a 40 percent rating under 
Code 5270.

Although the presence of arthritis in the right ankle is 
shown by the clinical evidence discussed above, his service-
connected right ankle disability is currently rated based on 
limitation of motion under Diagnostic Code 5270, and a 
compensable (40 percent) rating is assigned.  Additional 
disability rating under Diagnostic Code 5003 is not warranted 
based on objective evidence of arthritis.

The evidence of record before the Board does not reveal that 
the veteran's service-connected right ankle disability alone 
causes him unusual or exceptional hardship.  38 C.F.R. 
§ 3.321(b)(1) (1998).  Although he is unemployed and unable 
to work by virtue of a combination of several of his service-
connected disabilities (including the right ankle disability) 
and is in receipt of TDIU benefits, he is not shown to have 
required frequent periods of hospitalization due to his 
service-connected right ankle disability.  The entirety of 
the evidence does not show that the right ankle disability, 
alone, currently causes him exceptional hardship in an 
employment setting.  The rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In a case such as this, where there is 
no evidence of an exceptional or unusual disability picture 
associated with the right ankle disability, application of 
the provisions of 38 C.F.R. § 3.321(b)(1) is inappropriate.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of right foot os calcis fracture is granted, 
subject to pertinent criteria governing the payment of 
monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

